DETAILED ACTION
The amendment filed on March 15, 2022 is acknowledged.  Claims 1-8, 16, and 17 will be considered below.

	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Ozawa et al. (US Patent 5362542) in view of Arumugasaamy et al. (US Patent 5727357).  [Claims 1, 4, 6-8, and 17] Ozawa et al. discloses a reinforcing body comprising: at least one reinforcing bar that extends in an axial direction along a longitudinal center axis that has a core and a rib structure arranged at a peripheral surface of the core having at least one rib and at least one depression (b) (Figure 9) that each extend transversely to the axial direction, wherein the core comprises at least one first fiber strand of first fibers embedded in a core matrix (Column 1, lines 42-45), wherein the rib structure comprises at least one second fiber strand of second fibers embedded in a rib matrix divided into a plurality of separate and axially spaced-apart fiber strand sections (along C-C of Figure 9), wherein each of the plurality of fiber strand sections extends between opposite axial ends, wherein the fiber strand sections of the at least one second fiber strand that are directly adjacent in the axial direction are separate and axially spaced from each other by the at least one transversely extending depression and each fiber strand section is arranged in a rib or a rib portion of the at least one rib (Figure 10), wherein the fiber strand sections of .
With respect to how the fiber strand sections are formed, a comparison of the recited process with the prior art processes does not serve to resolve the issue concerning patentability of the product.  Whether a product is patentable depends on whether it is known in the art or it is obvious and is not governed by whether the process by which it is made is patentable.  In the instant case, the reinforcing body of Ozawa et al. forms the fiber strand sections by removing fiber sections to form the grooves (Column 1, lines 38-42).   
Ozawa et al. discloses the claimed invention as discussed above, but does not disclose the second fibers of the at least one second fiber strand being made of a fiber material that is different from a fiber material of the first fibers.  Arumugasaamy et al. discloses a reinforcing body comprising: at least one reinforcing bar (Figure 4) that extends in an axial direction along a longitudinal axis (Figure 1) that has a core and a rib structure (Figure 4) arranged at a peripheral surface of the core having at least one rib (114) and at least one depression (Figure 4 shows depressions between the ridges), wherein the core comprises at least one first fiber strand of first fibers (102) embedded in a core matrix (R1), wherein the rib structure comprises at least one second fiber strand of second fibers (106) embedded in a rib matrix (R2) divided into a plurality of fiber strand sections (each projecting rib comprises a rib section), wherein the fiber strand sections of the at least one second fiber strand that are directly adjacent in the axial direction are separated and spaced from each other by at least one depression and each fiber strand section is arranged in a rib or a rib portion of the at least one rib, wherein the fiber strand sections of the at least one second fiber strand extend in the axial direction at least in straight extending sections of the reinforcing bar (Figure 4 – fibers 102 and 106 are parallel fibers), and wherein the second fibers of the at least one fiber strand are made of a fiber material that is different from a fiber material of the first fibers (Column 2, lines 36-50).  The fiber material of the first fibers has a higher tensile strength than 
Arumugasaamy et al. does not appear to show the at least one transversely extending depression having a height extending from the peripheral surface of the core to an outer peripheral extent of the depression of from 0 to 50% of the height of the at least one rib since it appears that the height of the depression is greater than 50% of the height of the rib.  However, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the height of the rib to be higher.  Arumugasaamy et al. teaches that the ridges help secure the reinforcing body within the material so higher ribs would simply provide more surface area on which the reinforcing body can interface with the material.  Increasing the height of the ribs relative to the height of the depressions is a matter of obvious design choice and would yield no unexpected results.  
[Claim 2] Ozawa et al. further teaches the first fibers of the first fiber strand being oriented mainly parallel to the longitudinal center axis of the reinforcing bar in straight extending sections of the reinforcing bar (Figure 10).  
[Claim 3] The second fibers of the fiber strand sections of the second fiber strand are oriented mainly parallel to the longitudinal center axis of the reinforcing bar in straight extending sections of the reinforcing bar (Figure 10).  
[Claim 5] Ozawa et al. teaches that the first fibers can contain carbon (Column 4, lines 57-62).  

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Ozawa et al. in view of Arumugasaamy et al. as discussed above, and further in view of Matsuda et al. (US Patent 4095986).  Ozawa et al. in view of Arumugasaamy et al. discloses the claimed invention as discussed above, but does not disclose the fiber material of the second fibers being less alkali-resistant than the fiber material of the first fibers.  Matsuda et al. teaches that different fiber materials will have different alkali resistance, which is an important property for the durability of the product the fibers are used within.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use a less alkali-resistant fiber material for the second fibers than the first fibers of Ozawa et al. in view of Arumugasaamy et al. since the first fibers form the core of the reinforcing body and the bulk of the construction, they should be made with a higher quality material to lend strength and durability to the body as suggested and taught by Matsuda et al.  The second fibers form the thinner outer covering of the body and can be formed of a less resistant and lower quality product in order to lower expenses.  Additionally, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re-Leshin, 125 USPQ 416.  

Response to Arguments
Applicant's arguments filed March 15, 2022 have been fully considered but they are not persuasive.  Applicant argues on page 7 of the Remarks that Ozawa et al. teaches away from the  since Ozawa et al. discusses the various problems inherent with the reinforcing body disclosed in Figures 9 and 10 and in light of those problems, points to a different solution.  While it is true that Ozawa et al. points out the design issues inherent in the prior art reinforcing body shown in Figures 9 and 10 and teaches away the use of this design, it is clear that the embodiment shown in Figures 9 and 10 of Ozawa et al. is relevant as prior art.  "The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).  Additionally, “disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments.” In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). "A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use." In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994).  So while it is true that Ozawa et al. discloses the design shown in Figures 9 and 10 to be inferior, it still teaches that it is known in the art to form a reinforcing body having the claimed fiber configurations.  
Applicant also states that one of ordinary skill in the art would not have been motivated by Arumugasaamy et al. since Arumugasaamy et al. requires the fibers be continuous and cutting fibers in the way described by Ozawa et al. would negate the purpose of using different fibers.  One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Ozawa et al. teaches forming the body from the same fiber and matrix materials and does not disclose using a different material for the second fiber strand sections.  Arumugasaamy et al. teaches using different fiber materials for first and second fiber strands.  Arumugasaamy et al. teaches that using these different materials results in a body that has more .  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571) 270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.A/Examiner, Art Unit 3635                                                                                                                                                                                                        
/BRIAN D MATTEI/Supervisory Patent Examiner, Art Unit 3635